Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the application filed on 2/24/21.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1-20 and because the arguments set forth in the amendment filed on 2/24/2021 are persuasive.   Claims are allowable over the prior art of record because none of the prior 

The closest prior art, “Authorization Cache” by Wray (US 2014/0359720) discloses A computing system comprising: an authorization module to determine a plurality of authorization facts each based on one or more grants respectively associated with a respective issuer to a respective subject; a fact caching module to cache the authorization facts; a fact index module to implement a fact index indexed 
Another close prior art, “Predictive Fact Generation For Query Optimization” by Carr et al. (USP 9619805) discloses a system that establishes and maintains a shared browsing experience between client computers (i.e., inviter and invitee) via a communication network.  Any of co-users (e.g., inviter computer) can initiate an instant message session with any other co-users (e.g., invitee client) via an online massager service in order to download and display a web page the inviter is currently viewing on his computer to the invitee computer. When the user (e.g., inviter computer) scrolls a scroll bar of the displayed web page, other users (e.g., invitee client) can see/share the scrollbar move on his computers. However, Carr fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-20 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:


Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138